 DETROIT NEWS345'we are not by this action, to be regardedas "assigning" the work- inquestiontoelectriciansor to any other particular group ' ofemployees 14Determination of DisputeUpon the basis of the foregoing findings and the entire record inthis case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act.1.International Union of Operating Engineers, Local 450, AFLCIO and its agents are not and have not been lawfully entitled toforce or require, Hinote Electric Company -or any other employer toassign the work in dispute to members of the Engineers rather thanto members of any other labor organization or to nonmembers of anylabor organization.2. Said Local 450 of the Operating Engineers shall, within ten (10)days from the -date of this, Decision and Determination, notify, inwriting, the Regional Director for the Sixteenth Region of the'Na-tional Labor Relations Board, whetheror notit accepts the Board'sdetermination of this dispute, and whether or not it will refrain-fromforcing or requiring Hinote Electric Company, by means, proscribedby Section 8 (b) (4) (D) of the Act, toassignthe work indisputeto members of Local 450 rather ' than to members of any other labororganization or to nonmembers of any labororganization.is The Engineers contends that the Board is obliged,if it finds the Engineers in viola-tion of 8 (b) (4) (D), to determine whether the work in dispute is in the work area,of the Engineers or the Electricians.In our view it is not incumbent upon us to make sucha determination.SeeDenali-McCrap Construction Company,118 NLRB 109, footnote 4.The EveningNewsAssociation,d/b/a Detroit News; KnightNewspaper,Incorporated,d/b/a Detroit Free Press;DetroitTimes,-Division of Hearst Publishing Company,Inc.'andInter-nationalMailers-Union,Petitioner.CaseNo. 7-RC-3330-November 5,1957----DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil C. Farkas, hearingofficer.The hearing oul er's rulings made at- the hearing are freefrom prejudicial error and are hereby affirmed.3'-Although the Employers were referred to throughout this proceeding as the DetroitNews,- the Detroit Free Press, and the Detroit Times, the record indicates that their correctcorporate names are ,as set forth,'Accordingly,we hereby amend the names of the Em-'ployers, as they appearin all formal papers, to reflect their correct corporate names.2 Originally consolidated with Cases-Nos. -7--RC-3336 and 3337 for purposes of hearingand thereafter severed by order of the hearing officer.8lnternational Typographical Union and Detroit Mailers Union No. 40,-InternationalTypographical Union, hereinafter referred to collectively as the Intervenors or individually119 NLRB No. 46. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardshas delegated its powers in connectionwiththis case to a threemember panel [Chairman Leedom and Members Murdock and.Jenkins].Upon the entire record in this case, the Board finds:1.The Employers are engaged in commerce within the meaning:of the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers.43.The Petitioner contended that a schism exists within the ranks ofDMU-ITU, whereas the Intervenors argued that the current contractof DMU-ITU with the Employers constitutes a bar to any determina--tion of representatives.That contract runs from January 19, 1956,.to November 30, 1957, and provides for 60 days' notice of desire to-modify.It is well settled that regardless of the timeliness of the-filing of a petition, the Board, in an appropriate case, will order an,electionif at the time of the direction the contract involved is, ashere, about to expire.'Moreover, although the instant petition waspfiled more than 3 months before theMill Bdate, such date has nowbeen reached.6We therefore find it unnecessary to pass upon the,Petitioner's allegation that a schism exists and find that the contract;is no bar.Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employers within the,meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act..4.The Employers here involved are newspaper publishers in the;City of Detroit, Michigan.The Petitioner seeks a multiennployer unitof all employees who handle incoming and outgoing papers fromas ITUand DMU-ITU, respectively,were permitted to intervene over the objection of thePetitioner;and Detroit Mailers Union No. 40, InternationalMailers Union,hereinafter re-ferred to as DMU-IMU, was permitted to intervene over the objection of the other Inter-venors.SinceDMU-ITU hasa current contract with the Employers,itwas entitled to.intervene,notwithstanding its failureto complywith Section 9 (f), (g), and(h) of theAct.Congoleum-Nairn, Inc.,115 NLRB 1202;The M.B. Farrin Lumber Co.,117 NLRB:575.The ITU,as the parent of the contracting union, was also entitled to intervene, al-though itis likewise not in compliancewith Section9 (f), (g), and(h) of the Act.United'States C-ypsuinCompany, 79NLRB 48. However,as the Intervenors are not in com-pliance with the Act, we shall notplace eitherof them on the ballotin the election di-rected herein.DMU-IMU wasnamed In the petition as the localwhich willrepresent the.employeesin the event the Petitionershould win an election, and duringthe hearing thePetitioner requested that in the event an election is directedthe name ofDMU-IMU ap-pear on the ballot. Its interestis therefore apparent,its rightto participatein this:proceedingis clear,and weshall place its name onthe ballot rather than that of Interna-tional Mailers Union.4 The status of DMU-ITU and of DMU-IMU as labor organizations was contested by the-Petitioner and by the ITU, respectively.The recordreveals that both organizations existfor the purpose of bargainingcollectivelyon behalf of their members with employers con--corning wages,hours, and other conditionsof employment.Accordingly, we find that theyare labor organizations within the meaning ofthe Act.Wyman-Gordon Co.,IngallsShepard Division,117 NLRB 75.6The ClevelandCliffs IronCompany,117 NLRB 668.6Wiedemann Machine Company,118 NLRB 1616. DETROIT NEWS347pressroom through and including platform work, all addressographwork in connection with mailing room operation, and including allwork now being performed by the mailing department.' The Inter-venors, on the other hand, contend that separate units of each Em-ployer's employees are the only appropriate units.The Employersagree with the Petitioner that the multiemployer unit is alone ap-propriate for bargaining purposes.The Petitioner and the Em-ployers contend that there is a bargaining history on a multi employerbasis of over 10 years,' but the Intervenors allege that there is noformal association of the Employers and that, in fact, all prior con-tracts have been negotiated on a single-employer basis.The Detroit Newspaper Publishers Association was formed onAugust 1,1945, by the three Employers as a voluntary, unincorporatedassociation for the purpose of consulting, advising, and assisting itsmembers in labor relations matters and other fields of common interest.The Employers are the Association's sole members. It has no bylaws,rules of procedures, assets, or liabilities, but it maintains an office andemploys a manager and an executive secretary. The Employers sharethe Association's operating expenses equally.Since the formation of the Association, all the negotiations 9 withDMU-ITU have been conducted on behalf of the Employers by a com-mittee composed of the Association's executive secretary as chairmanand a representative of each of the Employers. The executive secre-tary has attended all negotiating sessions and has acted as spokesmanfor the Employers in stating their position as determined in meetingsheld by them for the purpose of reaching mutual understanding.Occasionally a representative of one of the Employers has been absentfrom such sessions.Usually such representatives have not partici-pated in the discussions to any great extent.However, on occasionthe executive secretary has stated that he would have to clear a matterwith the Employers.Each successive contract has consisted of asingle document executed by a representative of each Employer andby DMU-ITU, with no signature by or on behalf of the Association.To sustain their contention that bargaining has been on a single-employer basis, the Intervenors rely, in addition to the informalnature of the Association, on the manner of execution, the alleged lackof authority in the executive secretary, and the provision of the cur-rent contract to the effect that "the only parties to this agreement are[the Employers] . . . and Detroit Mailers Union Number Forty...."7This unit description conforms to the unit as set forth in the current contract.8 The testimony related to the details of the bargaining practices since the formationof Detroit Newspaper Publishers Association.Apparently somewhat similar practices werefollowed for many years prior to that time.9 The DMU-ITU's notices of termination have been directed to each Employer and to theAssociation, but all subsequent communications have been directed to and received from theAssociation's executive secretary. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe fact that the Employers are not bound together in a formalassociation does not preclude our finding that such an informal groupconstitutes a single employer for the purpose of collective bargaining.10Nor does the fact that, once negotiations were concluded and the finalagreement drawn up, each Employer executed the contract itself,rather than delegating the right to execute the agreement to a repre-sentative with power to bind the entire group, require a finding thatthere is in fact no multiemployer bargaining history." In the caseat bar, the record clearly shows participation by these three Employ-ers in a pattern of joint bargaining with DMU-ITU.12 Thus, allcontracts have been signed by all participating Employers as a singledocument, and the current contract,13 although describing the Em-ployers as "parties of the first part," thereafter refers to the Employerscollectively as "party of the first part" and speaks of "the agreement"of the parties and "either party" to the contract.This contract pro-vides,inter alia,uniform hours, wage scales, working conditions, holi-days, vacations, sick and accident insurance, and general workingrules and regulations for employees of all the Employers. It alsocontains a clause relating to disputes, which provides for a jointstanding committee to be composed of 3 representatives of DMU-ITUand 3 representatives to be named by the Employers. One representa-tive of each Employer has been appointed to this committee and allparticipate in the consideration of any dispute, including any relatingto only a single Employer. In addition to the collective-bargainingcontracts considered above, the 3 Employers are party to a retirementbenefit plan covering employees of the 3 Employers, which was nego-tiated jointly with DMU-ITU and 3 other printing trades unions.In view of this history of joint bargaining, we find that the em-ployees of the foregoing three Employers should be combined in asingle multiemployer unit for the purposes of collective bargaining.14We find, therefore, that the following employees of the above-namedEmployers constitute a unit appropriate for the purposes of collec-.10Molinelli, Santoni & Freytes, S. en C., d/b/a Panaderia la Reguladora and Panaderiala Francesa,et al.,118 NLRB 1010;Jahn Tyler Printing and Publishing Company,11.2NLRB 167.11Molinelli, Santoni & Freytes, S. en C., supra.And seeCharles H. Harper and FrankHarper, Agents, et al.,117 NLRB 1031..12 The fact that the Employers may have bargained individually for certain other em-ployees (employees other than craftsmen) does not affect our decision herein, since thePetitioner is not seeking to sever from a multiemployer unit employees of one member ofthe group.Here the Petitioner would not disturb, but would merely confirm, the existingbargaining pattern for the employees sought.Printing Industry of Seattle, Inc.,116 NLRB1883.is It appears that previous contracts nmy have contained comparable language, but copiesof, such contracts are not in evidence.14Molinelli, Santoni & Freytes, S. en C., supra. AUDUBON CABINET COMPANY, INC.349tive bargaining within the meaning of Section 9 (b) of the Act andshall direct an election 15 among such employees :All employees who handle incoming and outgoing papers frompressroom through and including platform work, all addressographwork in connection with mailing room operation, and including allwork now being performed by the mailing department, but excludingall supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER JENKINS, dissenting in part:I concur in the result reached by my colleagues.However, for thereasons stated in my dissent in'West Virginia Pulp and Paper Com=pang,118 NLRB 1595, I would not permit the Intervenors, who arenot in compliance with the filing requirements of the Act, to partici-pate in this proceeding for any purpose.15The Intervenors took the position that because of the Petitioner's conduct in connec-tionwith the alleged schism, it is impossible to hold a free election.However,the caseofKearney4Trecker Corp.v.N. L. R. B.,210 F. 2d 852(C.A. 7, 1954),relied on by theIntervenors,is clearly distinguishable on the facts.Audubon Cabinet Company,Inc. and Period Tables, Inc.andUnited Furniture Workers of America,AFL-CIO,and its Local235,Petitioner.Cases Nos. 35-RC-1164 and 35-RC-1182. No-vember 5, 1957SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Order of the Board issued on March28, 1957,' an election by secret ballot was conducted on July 16, 1957,among the employees in the stipulated unit, under the direction andsupervision of the Acting Regional Director for the Ninth Region.Following the election, the parties were furnished a tally of ballotswhich showed that of approximately 137 eligible voters, 131 castballots, of which 69 were for and 49 against the Petitioner, 12 werechallenged, and 1 was void.Thereafter, the Employers filed timely objections to conductaffecting the results of the election, alleging in substance that unionrepresentatives (1) threatened, intimidated, and coerced employeesin the course of house-to-house visits; (2) made false statements toemployees regarding hours, wages, and working conditions at theEmployers' plants and at other plants where the Petitioner may or1117 NLRB 861, wherein theBoardset asidean election conducted herein on August 24,1955,and directed the holding of a new election.119 NLRB No. 41.